UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 96-60548



                 LESLIE R FOSTER; MATTIE J FOSTER

                                            Petitioners-Appellants

                              VERSUS


                 COMMISSIONER OF INTERNAL REVENUE


                                               Respondent-Appellee

                  * * * * * * * * * * * * * * *

                 CHARLES W PAYNE; CAROLE B PAYNE

                                            Petitioners-Appellants

                              VERSUS

                 COMMISSIONER OF INTERNAL REVENUE

                                               Respondent-Appellee




          Appeal from the United States District Court
               For the Northern District of Texas
                           (19932-94)
                         March 10, 1998


Before JOLLY, DUHÉ, and PARKER, Circuit Judges.

PER CURIAM:1


  1
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
    AFFIRMED.   See Commissioner v. Schleier, 515 U.S. 323, 336

(1995).




                              2